DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment filed on 04 February 2021 has been entered, leaving claims 63, 37-39, 45, 46, 48, 51, 67, and 69 pending, of which claim 69 is new.

Response to Arguments
A number of arguments presented on 04 February 2021 are substantially identical to or comprise slightly different wording from arguments presented previously not only in the instant record against the applied prior art, but also in the record of copending U.S. Application No. 13/323,173, most or all Office actions of which have been added to the instant record by Information Disclosure Statement (IDS). Extensive responses to these various arguments appear in these prior instant and copending Office actions, and these various responses are incorporated herein by reference and are not repeated herein for the sake of brevity. All additional arguments which are not mooted either by withdrawal of certain prior art rejections, or by new grounds of rejection outlined below, are addressed as follows.
Mayama fails to provide an enabling disclosure for improving MI retention in association with the claimed stabilizer composition because Mayama is silent on this newly recited claim limitation (Rem. 14).
Mayama does not teach improving MI retention without using other antioxidants (Rem. 14-15, 29-30), whereas the claimed and disclosed invention accomplishes this unexpected improvement in the absence of a hindered phenol (Rem. 15, 30).
There is no evidence in Mayama that Vitamin E acetate has any effect on offensive odor in the absence of I-1010 (Rem. 15, 30).
In relation to argument (b) above, Mayama does not achieve an improvement with polyethylene in the absence of a hindered phenol, whereas the disclosure shown such an improvement in the absence of this additive (Rem. 15, 30).
In relation to argument (a) above, Mayama only discloses restrained heat deterioration and odor transfer, but not improving MI retention (Rem. 15-16).
Evidence of record shows that one of ordinary skill in the art would have been discouraged from using α-tocopherol acetate for enhancing processing stability because it lacks antioxidant activity (Rem. 16-19).
A journal article is alleged to show no UV protecting activity in association with α-tocopherol acetate (Rem. 18-19).
Pallini does not teach a basic co-additive (Rem. 26).
No rationale, articulation, or reasoned bases to support a conclusion of obviousness has been outlined under the combination of Pallini with Burdick and/or Minder as applied to various dependent claims (Rem. 27-28).
There is no motivation to utilize Mayama’s α-tocopherol acetate in Rotzinger because Mayama’s sole beneficial effect disclosed therefor is odor reduction, not thermal degradation or discoloration (Rem. 28-29).
Argument (b) above is repeated, but with respect to Rotzinger’s antistatic agent in place of Mayama’s hindered phenol (Rem. 30-31).
There is no motivation to substitute Mayama’s α-tocopherol acetate for Rotzinger’s non-esterified tocopherol because there is no expectation that this would have resulted in improved MI retention (Rem. 31).
Mayama’s Tables 1 and 2 show α-tocopherol acetate has at best no effect on heat discoloration (Rem. 31).
There is no motivation to substitute Mayama’s α-tocopherol acetate for Rotzinger’s α-tocopherol because the acetate form of this compound has no antioxidant activity (Rem. 32).
α-tocopherol has no stabilization ability (Rem. 32, line 9).
These arguments are addressed in succession as follows:
A prior art reference is not considered to lack enablement or be inoperable simply because a claimed physical property is not explicitly disclosed. If this were the case, indefiniteness under MPEP § 2112 might never apply, let alone its established notion of inherent features not requiring explicit recognition for prior art to still apply under § 102/103. Further, while MPEP § 2121(I) establishes that a successful challenge to a prior art’s enablement or operability must be accompanied by “supporting evidence”, no such evidence has been submitted to the instant record.
Further yet, if some form of hypothetical evidence were in fact submitted to the instant record in support of the above argument (a) against Mayama, this evidence would more than likely contradict Applicant’s own specification as well. After all, Applicant’s Example 1 is the only instance in which data is provided alleging improved MI retention, 
First, this argument is confusing in that it appears to concede to at least some extent that Mayama only improves MI retention with use of “other antioxidants”, whereas the claimed or disclosed invention supposedly does not require such antioxidants to do so. This notion is evidenced further by the Rem. 15 discussion of omission of an element (in this case “other antioxidants”) and retention of its function (in this case improved MI retention). If this argument (b) were to hypothetically be found persuasive, then it would conflict directly with argument (a) above by its concession that the claim 63 improvement of MI retention is in fact met by Mayama’s disclosure.
Second, if the claim 63 invention in fact improves MI retention without using hindered phenol or other additives as alleged by this argument (b), then this notion would conflict directly with not only with the claim 38-39 provision of a hindered phenol, but also with the various additives of other dependent claims as well. It is unclear how it can be alleged that the claimed invention accomplishes improved MI retention without an ingredient which is in fact recited explicitly in the pending claims.

Fourth, this argument is alleging unexpected results for what claim 63 recites, which at this time is not commensurate in scope with the Example 1 test data even if this test data were to persuasively show unexpected results, which it does not for the various reasons outlined exhaustively on the instant record.
Fifth, Mayama states explicitly that the additives being contested by this argument (b) are in fact entirely optional, with a sufficient effect being obtained by adding “only” the Vitamin E acetate (7th to last line of p. 4 of the translation hereby added to the record). The notion of such other additives/antioxidants being absolutely required in Mayama thus lacks factual basis.
It is unclear why the impact of Vitamin E acetate on offensive odor is being contested at this time, particularly since this is not a claimed physical property. Further, for instances in which Vitamin E acetate improves odor, see Mayama’s Table 1 Embodiment 1 samples using 0.3 and 0.5 ppw Vitamin E acetate as compared with 0 and 0.1 ppw, in addition to Table 2 Embodiment 2 sample using 0.02 ppw Vitamin E acetate with Irganox 1076. Table 1 in other words shows Vitamin E acetate alone having a 
In contrast with what this argument alleges, Applicant’s Example 1 is performed only with polypropylene, and there is no test data of record alleging to show any improvement of MI retention for polyethylene.
First, this argument not only conflicts with argument (c) by acknowledging Mayama’s impact on odor, it also conflicts with argument (b) by reverting back to alleging no improved MI retention in Mayama.
Second, this argument takes a narrow view on Mayama’s Example 2 odor and color testing as opposed to considering this reference as a whole. Notably, in addition to improvements pertaining to odor and color, Mayama states explicitly that thermal degradation/deterioration is “largely suppressed” in association with Vitamin E acetate (translation p. 3 lines 3-4). This thermal degradation/deterioration is defined earlier as pertaining not only to odor and color, but also to a decrease in mechanical strength due to a decrease in molecular weight (last line of p. 1 to 1st line of p. 2), or in other words a breaking down of the polymer material being utilized. Mayama’s Vitamin E acetate is characterized explicitly as a heat, thermal, and/or process “stabilizer”, and a need to protect olefin-based polymers against “mechanical shearing” during molding is recognized explicitly in the 2nd to last line of p. 1. 
When considered as a whole, these dramatic impacts which Mayama recognizes in association with Vitamin E acetate coincide remarkably Applicant’s own disclosure as 
With the only substantive difference between what Mayama outlines for Vitamin E acetate and what Applicant alleges in their disclosure is that Mayama does not test the impact Vitamin E acetate has on melt index retention via multi-pass extrusion, and with this sole difference lying squarely under what MPEP § 2112 states regarding inherency, it naturally flows that improved MI retention would more than likely result in Mayama as well. See, for example: § 2112(I) which states that something old (i.e. use of Vitamin E acetate as a process stabilizer against heat for olefin-based polymers) does not become patentable upon the discovery of a new property (i.e. improved MI retention); § 2112(II) which states that an inherent feature (i.e. improved MI retention) “need not be recognized” by the prior art at the time of the invention; and § 2112(III) which states that a rejection can be made under § 102 or 103 even when the prior art is silent to an inherent characteristic (i.e. improved MI retention in association with Vitamin E acetate). 
Mayama states explicitly that Vitamin E acetate was discovered to have a large impact on processing stability despite it being conventionally considered to have “no antioxidant effect” (p. 3 line 3 of translation hereby added to the record). The evidence referenced under this argument (f) is thus not considered to show anything unexpected, 
It is unclear how UV protection pertains to Mayama, which explicitly recognizes enhanced thermal processing stability in association with α-tocopherol acetate (i.e. exactly what Applicant’s disclosure alleges for the Example 1 Fig. 1A tests).
The “basic co-additive” of claim 63, according to its broadest reasonable interpretation, is so broad that it might arguably encompass all usable additives in existence. Even if this basic co-additive were limited to the exemplary materials taken from the instant specification at 31:15-19, which claim 63 is not so limited at this time, Pallini is recognized for disclosing “amines” (1:18). An exhaustive list of other basic co-additives appear throughout Pallini’s disclosure.
In contrast with a lack of rationale in support of obviousness, this argument appears to be concerned more with detailed citations that might not appear under the previous rejection of certain dependent claims. An exemplary conclusory statement that is insufficient to establish prima facie obvious appears under MPEP § 2143.01(IV), whereas exemplary rationales that may support a conclusion of obviousness appear in MPEP § 2143(I). In contrast with a mere conclusory statement, a rationale establishing prima facie obvious appears in the prior, 18 August 2020 Office action in the final sentence of the paragraph beginning on Page 20. If a concern does in fact exist with respect to particular prior art citations as they might apply to the dependent claims, further articulation is outlined under the rejections below.
First, it is noted that like argument (e), this argument conflicts directly with argument (c).

Third, aside from repeatedly outlining an explicit improvement of discoloration in association with Vitamin E acetate, Mayama clearly demonstrates a color advantage of Vitamin E acetate over non-esterified Vitamin E (e.g. that of Rotzinger) for all Table 1 and Table 2 samples. The notion of Mayama’s Vitamin E acetate not having a beneficial impact on thermal degradation and discoloration thus lacks factual basis.
Response (b) above, as it might apply to argument (k), is incorporated in full herein.
The fact that Applicant has recognized another alleged advantage which might flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious for the various reasons set forth by Mayama in association with use of α-tocopherol acetate in place of a non-esterified α-tocopherol such as that of Rotzinger. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
This argument is addressed at least in part under responses (e) and (j) above. Mayama’s Table 1 shows that all samples using non-esterified α-tocopherol (such as that of Rotzinger) yield yellowish brown or brown results under the tested conditions whereas the α-tocopherol acetate samples are all colorless, white, or only slightly yellow. Mayama’s Table 2 shows a yellowish brown result for non-esterified α-tocopherol (such as that of Rotzinger) under the tested conditions whereas all α-tocopherol acetate results 
The evidence of record pertaining to antioxidant activity of tocopherols has been thoroughly addressed previously on the instant record, and any previous statements to this effect are incorporated in full herein.
Further, this argument hinges on the notion that Rotzinger requires antioxidant activity specifically for the tocopherol ingredient thereof. In contrast, what Rotzinger states is that the “mixture” of components (i) (i.e. α-tocopherol) and (ii) (i.e. the antistatic agent of Formula (V)), “and optionally further additives” (such as the exhaustive list of 6:64-9:49 antioxidants) is suitable for stabilizing organic materials against oxidative, thermal, “or” light-induced degradation. Thus, not only is stabilizing against oxidative degradation not a sole priority of Rotzinger (where thermal or light-induced degradation may be addressed instead), it is not even associated with Rotzinger’s tocopherol ingredient alone.
If this argument were true, it would in fact strengthen the combination of Mayama with Rotzinger. After all, if Rotzinger’s tocopherol has no stabilizing ability as this argument (o) alleges, and if Mayama teaches various stabilizing advantages that α-tocopherol acetate possesses over Rotzinger’s non-esterified tocopherol, one of ordinary skill in the art would been especially motivated to look to Mayama’s disclosure for improving Rotzinger’s stabilizer formulation.

Claim Objections
Claims 63, 37-39, 45, 46, 48, 51, 67, and 69 are objected to because of the following informalities: In the last line of claim 63, “associated” should be changed to “in association”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 63, 37-39, 45, 46, 48, 51, 67, and 69 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The following limitations, in particular, raise new matter issues:
The terms “melt processing”, which appear at line 3 of claim 63, do not appear in the specification as originally filed, and the only specific type of melt processing that is disclosed in the instant specification for stabilizing a polyolefin using α-tocopherol acetate to allegedly improve melt index retention is multi-pass extrusion processing as outlined by Example 1 and as represented by Figs. 1A-B. This disclosure of multi-pass extrusion, however, is not fully representative of and does not adequately support a claim recitation to all of “melt processing” techniques as a whole, which is encompassing of 
The only specific instance in the specification as originally filed for stabilizing a polyolefin using α-tocopherol acetate to allegedly improve melt index retention appears in Example 1 as represented by Figs. 1A-B. In contrast with what claim 63 presently recites, Example 1 provides for only a single additive ingredient in addition to α-tocopherol acetate in the Fig. 1A(B) and Fig. 1B(B,D) samples, namely zinc stearate. Although zinc stearate is identified at 31:15-19 as one example of a “basic co-additive”, zinc stearate is hardly representative of how all of the other 31:15-19 basic co-additives would perform in the Example 1 tests, let alone all unnamed basic co-additives in existence. Since it is not known whether basic co-additives other than zinc stearate would in fact facilitate the improved melt index retention alleged to be shown for the Example 1 Fig. 1A(B) and Fig. 1B(B,D) samples, and since it is not known if or how basic co-additives other than zinc stearate might interfere with an improvement of melt index retention for the claim 63 formulation, the claim 63 recitation of “a basic co-additive” in place of zinc stearate is considered new matter.
In relation to new matter issue (b) above, Example 1 does not provide for any organic phosphite or phosphonite. Since it is not known what impact an organic phosphite or phosphonite would have when used together with α-tocopherol acetate and a 
In relation to new matter issue (c) above, provision of the specific phosphite or phosphonite of claim 37, in addition to the further additives of claims 38, 39, 45, 46, 48, and 51, is considered new matter because it is not known exactly how these would impact the Example 1, Fig. 1 tests, let alone whether these would in fact facilitate an alleged improvement of melt index retention of the claim 63 polyolefin(s) or whether they might interfere therewith.
In relation to new matter issues (b)-(d) above, the claim 63 stabilizer composition range of “0.01% to 10%” is considered new matter because Example 1 only tests very specific α-tocopherol acetate and zinc stearate amounts. The originally filed specification does not provide any guidance indicating that the alleged Example 1, Fig. 1 improvement of melt index retention would in fact take place for any α-tocopherol acetate and zinc stearate amount other than what Example 1 tests. 
In relation to new matter issues (b)-(e) above, the claim 63 recitation of “low density polyethylene (LDPE)” is considered new matter because the only polyolefin tested by Example 1 is polypropylene. The originally filed specification does not provide any guidance indicating that the alleged Example 1, Fig. 1 improvement of melt index retention would in fact take place for any polyolefin other than the polypropylene of the Example 1 tests.
In relation to new matter issues (b)-(f) above, the claim 63 recitation of admixing “before” melt processing is considered new matter because Example 1 only admixes, in particular by dry blending, prior to multi-pass extrusion melt processing. The originally filed specification does not provide any guidance indicating that the alleged Example 1, Fig. 1 improvement of melt index retention would in fact take place when admixing takes place during any period of time other than the timing utilized for the Example 1 tests.
In relation to new matter issue (a) above, the claim 69 preclusion of melt processing by “rotational molding” is considered new matter. While MPEP § 2173.05(i) states that alternative elements positively recited in a specification may be explicitly excluded in the claims, the instant specification never actually recites “melt processing”, nor does it identify rotational molding as an exemplary type of melt processing, and it therefore provides no basis for excluding rotational molding melt processing in particular.
Appropriate correction of these issues (a)-(h) is required, either by removing the limitations at issue from the claims, by amending these limitations in an appropriate manner to more clearly reflect what the specification supports, or by demonstrating that adequate support for these limitations in fact lies in the specification as originally filed.
	
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 63, 37-39, 45, 46, 48, 51, and 67 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 13/323,173 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims individually or collectively teach or suggest admixing α-tocopherol acetate with the claim 63 polymer and other ingredients, in addition to one or more improvements that allegedly result therefrom. The specific instant claim 63 improvement(s) is believed to inherently result in accordance with MPEP § 2112(I-III), and features of dependent claims 37-39, 45, 46, 48, 51, and 67 are also recited or are obvious over the copending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Rejection 1
Claims 63, 37-39, 45, 46, 48, 51, 67, and 69 are rejected under pre-AIA  35 U.S.C. 102(b) as clearly anticipated by, or in the alternative under pre-AIA  35 U.S.C. 103(a) as obvious over Sakai et al. (JP 54-55043), for which a machine translation hereby added to the record is being cited herein.
As to claim 63, Sakai teaches enhancing process stability of polyolefin (line 1 of p. 1 description), the polyolefin being selected from the claimed material(s) (p. 2), and the method comprising admixing therewith a stabilizer composition comprising α-tocopherol acetate (see the 4th to last line of p. 2 for an acetate of α-tocopherol), in addition to a phosphite (see at least p. 3) and a basic co-additive (see the calcium stearate of the Example embodiments in addition/alternative to the wide range of other basic co-additives outlined from pp. 3-4). Sakai discloses amounts, including for example preferable ranges for the above stabilizer ingredients, which both anticipate and overlap and/or encompass the claim 63 range (which is why this rejection is being made under either § 102 or 103 - see MPEP 2144.05(I) regarding obviousness of overlapping or encompassing ranges, in addition to MPEP 2144.05(II) regarding selection of optimum or workable prior art ranges being performable via routine experimentation)). Further, Sakai makes an explicit disclosure of the stabilizer composition providing a stabilizing effect against deterioration during molding (last line of p. 1), including against discoloration and/or hue change (p. 2), against heat (p. 3), and in particular against an increase in melt index (MI) due to the combination of stabilizer ingredients utilized (p. 5 description of Examples 1-6).
Sakai’s above disclosure is also of the claim 37 material(s), it appears to include at least one of each of the claim 38-39, 45-46, 48, and 51 materials, it discloses the claim 67 material, and it does not disclose the claim 69 rotational molding (see at least the above citations).
Claims 37-39, 45, 46, 48, and 51 are additionally/alternatively rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sakai as applied to these claims above, and further in view of one or more of Pallini et al. (US 6,056,897), Burdick et al. (US 5,844,027) and/or Minder et al. (WO 2007/088130).
In the alternative that it is ultimately determined that the various features of one or more of dependent claims 37-39, 45, 46, 48, and 51 are not in fact met by Sakai alone as outlined under the rejection of these claims above, then of particular note are the above-cited Pallini, Burdick, and Minder references (see the entirety of these disclosures including at least the abstract and example embodiments thereof, in addition to other relevant portions of these disclosures, and note that exact citations from Pallini, Burdick, and Minder that are pertinent to the dependent claims have also been cited extensively on the instant record in prior Office actions (such as in the Office action mailed on 06 December 2018), which prior citations are incorporated herein by reference). It is not evident from the instant record that any of these dependent claim limitations is critical to unexpected results (note that Applicant’s Fig. 1B in fact shows that Sample B containing α-tocopherol acetate in fact performs worse than Samples C and D), or that any claim is presently commensurate in scope therewith as would be required to overcome prima facie obviousness (MPEP § 716.02). As such, for all dependent claim limitations that are not explicitly disclosed by Sakai, but which are disclosed by one or more of Pallini, Burdick, and/or Minder, it would have been obvious for one of ordinary skill in the art to incorporate these features from Pallini, Burdick, and/or Minder into Sakai for the various benefits and/or for the art-recognized equivalent function(s) that would be provided thereby.


Rejection 2
Claims 63, 37-39, 67, and 69 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mayama et al. (JP 58-96638) in view of either of Sakai et al. (JP 54-55043), Rotzinger (US 7,375,149), Pallini et al. (US 6,056,897), and/or Burdick et al. (US 5,844,027). The machine translation of Sakai and the human translation of Mayama that are hereby added to the record are being cited herein. 
Claims 38, 39, 45, 46, 48, 51, and 67 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of references applied to claim 63 as outlined above, and further in view of either Rotzinger, Pallini, Burdick, and/or Minder (WO 2007/088130). Rotzinger, Pallini, and Burdick are cited again here to make clear that they are being relied upon for these dependent claims regardless of which of these is combined with Mayama to render obvious claim 63.
As to claim 63, see for example Mayama’s Example 2 disclosure of admixing the claimed α-tocopherol acetate with high pressure polyethylene having a density of 0.9226 g/cm3 (i.e. low density polyethylene). Aside from the claimed enhancement of processing stability as defined by improved MI retention being expected to inherently result in accordance with MPEP § 2112(I-III) since Applicant’s own Example 1 and Fig. 1A disclosure provides an explicit statement to this effect, Mayama goes into extensive detail regarding enhanced processing stability (which Applicant associates with improved melt index in at least the 04 February 2021 response in at least ¶ 5 of Rem. 9), including with respect to odor and color stability (Tables 1-2), and with respect to thermal degradation/deterioration being “largely suppressed” (p. 3 lines 3-4), this thermal degradation/deterioration being defined earlier as pertaining not only to odor and color but also to a decrease in mechanical strength due to a decrease in molecular weight (last line of p. 1 to 1st line of p. 2), or in other words a breaking down of the polymer material being nd to last line of p. 1. As evidenced by Applicant’s own Example 1 and Fig. 1A disclosure, although Mayama may be silent to improved MI retention, this physical property would naturally flow from Mayama’s use of the claimed α-tocopherol acetate (see MPEP 2112(III)).
Mayama in Example 2 and at least at p. 4 provides for stabilizer amounts both anticipating and rendering obvious those of claim 63 (see MPEP 2144.05(I) regarding obviousness of overlapping or encompassing ranges, in addition to MPEP 2144.05(II) regarding selection of optimum or workable prior art ranges being performable via routine experimentation). Further, Mayama’s above-cited Example 2 embodiment provides for additional stabilizer additives which according to the broadest reasonable interpretation could be construed as the claim 63 basic co-additive, and Mayama also states explicitly that the above-cited tocopherol acetate may either be used alone or in combination with one or more further stabilizer additives, one or more of which likewise constitute basic co-additives (see at least the paragraph ending p. 4). Although Mayama states explicitly that one of such co-additives may be a phosphorous-based stabilizer additive (5th to last line of p. 4), Mayama does not appear to explicitly disclose that this is in fact the claimed phosphite or phosphonite. However, each of Sakai, Rotzinger, Pallini, and Burdick resemble Mayama by also disclosing stabilizer compositions, in particular whereby a phosphorous-based phosphite and/or phosphonite may be used in combination with other similar stabilizer ingredients to enhance the intended stabilizing effect (see Sakai in at least the p. 5 description of Examples 1-6 showing improved MI retention when using phosphite in combination with the other disclosed stabilizer ingredients which may 
One or more of the claim 37 ingredients is met by Sakai, Rotzinger, Pallini, and/or Burdick as outlined under the rejection of claim 63 above. Further, Mayama’s above-cited technique comprises the claim 38-39 ingredients (see, for example, the disclosed Irganox component(s)), in addition to the claim 67 use of polypropylene (p. 3), which is disclosed with sufficient specificity and can be readily envisioned as an alternative to the Example 2 LDPE in view of it being explicitly disclosed as such. Mayama also does not disclose the claim 69 rotational molding.
In addition/alternative with respect to the above dependent claims 38-39, and also with respect to the claim 45, 46, 48, and 51 features that Mayama does not appear to explicitly disclose, of particular note are the above-cited Rotzinger, Pallini, and Burdick references in addition to Minder (see the entirety of these disclosures including at least the abstract and example embodiments thereof, in addition to other portions of these disclosures where relevant, worse than Samples C and D), or that any claim is presently commensurate in scope therewith as would be required to overcome prima facie obviousness (MPEP § 716.02). As such, for all dependent claim limitations that are not explicitly disclosed by Mayama, but which are disclosed by one or more of Rotzinger, Pallini, Burdick, and/or Minder, it would have been obvious for one of ordinary skill in the art to incorporate these features from Rotzinger, Pallini, Burdick, and/or Minder into Mayama for the various benefits and/or for the art-recognized equivalent function(s) that would be provided thereby.

Rejection 3
Claims 63, 37-39, 45, 46, 48, 51, 67, and 69 are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by, or in the alternative under pre-AIA  35 U.S.C. 103(a) as obvious over Pallini et al. (US 6,056,897).
This rejection outlines how Pallini discloses all aspects of claim 63 and alleges that improved MI retention would have inherently resulted therefrom. The only reason this rejection is being applied under both pre-AIA  35 U.S.C. 102 and pre-AIA  35 U.S.C. 103 is in the event it is ultimately determined that Pallini is not sufficiently specific enough for a combination of the claimed α-tocopherol acetate, specifically with polypropylene or LDPE, to be at once envisaged worse than Samples C and D), and/or because (c) even if it could be fairly alleged that evidence presently of record in fact shows unexpected results (which it does not), claim 63 is not presently commensurate in scope therewith as would be required to overcome prima facie obviousness.
As to the claimed admixing of the claimed materials: see Pallini at least at 2:39-44 for α-tocopherol acetate admixed with the abstract and 7:28 LDPE or 7:34 polypropylene. Note also that the claimed recitation of admixing before melt processing, as recited without a positive step of melt processing that is necessarily performed in addition to admixing, leaves the scope of claim 63 open to being met if only a step of admixing is disclosed. A phosphite or phosphonite is disclosed at least at 5:52-6:11, various additives which constitute a basic co-additive according to the broadest reasonable interpretation of this term can be found throughout Pallini’s disclosure (including for example at 5:35-48 and 6:10-7:2), and amounts are disclosed falling into the claim 63 range (see at least 7:47-55).
As to the claimed process stability yielding improved MI retention, it is noted that Pallini explicitly describes the above-cited stabilizer composition as providing stabilization to organic polymers such as those claimed, and Pallini’s stabilizer composition comprises the same tocopherol component(s) that Applicant alleges to show in Example 1 and in both of the Fig. 1A-
Claim 63 is thus anticipated by Pallini because the claimed admixing is disclosed, including of each of the claimed ingredients (MPEP § 2131.02(I-II)), which can be at once envisaged from their disclosure in Pallini (MPEP § 2131.02(III)). If it is ultimately determined that a combination of the claimed ingredients can not in fact be at once envisioned as such and is not in fact readily apparent from Pallini’s disclosure despite its clear use or disclosure of all of the claimed ingredients, it would have been obvious for one of ordinary skill in the art viewing the entirety of this reference to combine its various disclosed ingredients and additives (including those of claim 63, which are clearly disclosed by this reference), in order to stabilize the one or more olefin-based polymers disclosed thereby, in particular since such a combination is at least fairly suggested by this reference. Further to this notion, one skilled in the art would have been motivated to experiment with a combination of these prior art stabilizer materials/additives, including relative amounts thereof and of polymer materials being stabilized thereby, through routine experimentation so as to determine what would have provided the most optimal stabilization and a stabilized polymer best suited for the desired end use (see MPEP 2144.05(II) regarding such optimization performable by routine experimentation).
Features of dependent claims 37-39, 45, 46, 48, 51, and 67 are recited throughout Pallini’s disclosure (see at least 5:52-7:2, 7:25-44, in addition to Pallini’s abstract, example embodiments, in addition to the remaining disclosure where relevant), and Pallini does not disclose the claim 69 rotational molding.

Claims 38, 39, 45, 46, 48, and 51 are additionally/alternatively rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pallini as applied to these claims above, and further in view of one or more of Rotzinger (US 7,375,149), Burdick et al. (US 5,844,027), and/or Minder et al. (WO 2007/088130).
In addition/alternative with respect to the above dependent claims 38, 39, 45, 46, 48, and 51, of particular note are the above-cited Rotzinger, Burdick, and Minder references (see the entirety of these disclosures including at least the abstract and example embodiments thereof, in addition to other relevant portions of these disclosures, and note that exact citations from Rotzinger, Burdick, and Minder that are pertinent to the dependent claims have also been cited above or extensively on the instant record in prior Office actions (such as in the Office action mailed on 06 December 2018), which prior citations are incorporated herein by reference). It is not evident from the instant record that any of these dependent claim limitations is critical to unexpected results (note that Applicant’s Fig. 1B in fact shows that Sample B containing α-tocopherol acetate in fact performs worse than Samples C and D), or that any claim is presently commensurate in scope therewith as would be required to overcome prima facie obviousness (MPEP § 716.02). As such, for all dependent claim limitations that are not explicitly disclosed by Pallini, but which are disclosed by one or more of Rotzinger, Burdick, and/or Minder, it would have been obvious for one of ordinary skill in the art to incorporate these features from 

Rejection 4
Claims 63, 37-39, 45, 46, 48, 51, 67, and 69 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rotzinger et al. (US 7,375,149) in view of either Mayama et al. (JP 58-96638) or Sakai et al. (JP 54-55043). A human translation of Mayama and a machine translation of Sakai which are hereby added to the record are cited herein.
This rejection outlines how Rotzinger discloses all aspects of claim 63, and even teaches or suggests the claim 63 enhanced process stability as shown by improved MI retention in addition to reduced yellowing, with exception of using unblocked, non-esterified tocopherols as opposed to the claimed blocked tocopherol ester in the form of α-tocopherol acetate. The claim 63 use of α-tocopherol acetate is not at this time considered to yield an unexpected improvement, particularly since Applicant’s own Fig. 1B Sample B using this material in fact performs worse than Samples C and D in which non-esterified tocopherol is utilized. Thus, the teachings of Sakai or Mayama are relied upon to supplement Rotzinger in this regard, particularly by a disclosure of esterified, carboxylic acids of tocopherols, and especially α-tocopherol acetate, being a known stabilizer alternative for, or for being superior to, the unblocked, non-esterified tocopherols like those of Rotzinger. Again, and of particular note under this rejection is that Rotzinger identifies tocopherols as yielding Applicant’s same claimed enhancement of process stability (as demonstrated by greater retention of melt index) and discoloration (as demonstrated by reduced yellowing), including through multi-pass extrusion testing, thereby refuting Applicant’s present and/or previous arguments of record that blocked tocopherol esters such as α-tocopherol acetate prima facie obviousness.
For admixing the claimed ingredients: see Rotzinger at least at 15:18 for polypropylene and 15:26-27 for LDPE, and at 1:49-2:12, 5:22-23, and 24:7-20 for tocopherols. For improved process stability as demonstrated by greater retention of melt index: see Rotzinger at 26:23-43 for melt index used as a criteria for testing, with various Examples showing the same or similar claimed retention of melt index as compared with unstabilized samples substantially decreasing in melt index over multiple extrusions (Tables 4-6 and 8). For reduced discoloration demonstrated by lower Yellowness Index: see Rotzinger at 26:23-43 for Yellowness Index used as a criteria for testing, with various Examples showing the same or similar claimed enhancing of processing stability by way of reduced or prevention of discoloration as compared with unstabilized samples with higher yellowness (Tables 4-8). See also the above Table test data for use of phosphite or phosphonite in addition to further ingredients which constitute basic co-additives according to the broadest reasonable interpretation of this claim term (note also Rotzinger’s testing using Applicant’s same Example 1 zinc stearate co-additive), in addition to Rotzinger’s remaining disclosure in at least the abstract and at 2:14-15:28, 19:13-56, and the remaining disclosure where relevant).
While Rotzinger again differs from what is claimed only by not specifying use of the tocopherols in esterified form, Mayama in fact states that a carboxylic ester of such tocopherols 
As a further alternative to Mayama, Sakai is recognized for resembling Rotzinger not only in that stabilization is provided to olefin-based organic polymers using a tocopherol additive to improve MI retention, but also in that each of a stearate (co-additive), phosphite, and tocopherol are th to last line of p. 2). Sakai further makes an explicit disclosure of the stabilizer composition providing a stabilizing effect against deterioration during molding (last line of p. 1), including against discoloration and/or hue change (p. 2), against heat (p. 3), and again against an increase in melt index (MI) due to the combination of stabilizer ingredients utilized (p. 5 description of Examples 1-6). It would have been obvious for one of ordinary skill in the art to incorporate these teachings from Sakai into Rotzinger as providing α-tocopherol acetate as an art-recognized suitable and/or interchangeable stabilizer ingredient for the corresponding non-esterified Vitamin E or tocopherol compound(s) of Rotzinger.
Features of dependent claims 37-39, 45, 46, 48, 51, and 67 are recited throughout Rotzinger’s disclosure (see at least 2:14-15:28, 19:13-56, in addition to Rotzinger’s abstract, example embodiments, and the remaining disclosure where relevant). As to claim 69, it is noted that Rotzinger’s 26:23-25 multi-pass extrusion does not constitute rotational molding, and that various other alternative molding techniques are likewise disclosed (see at least the above citations).



Claims 38, 39, 45, and 46 are additionally/alternatively rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Rotzinger in view of either Mayama or Sakai as outlined under the rejection of these claims above, and further in view of one or more of Pallini et al. (US 6,056,897), Burdick et al. (US 5,844,027), and/or Minder et al. (WO 2007/088130).
In addition/alternative with respect to the above dependent claims 38, 39, 45, and 46, of particular note are the above-cited Pallini, Burdick, and Minder references (see the entirety of worse than Samples C and D), or that any claim is presently commensurate in scope therewith as would be required to overcome prima facie obviousness (MPEP § 716.02). As such, for all dependent claim limitations that are not explicitly disclosed by Rotzinger, but which are disclosed by one or more of Pallini, Burdick, and/or Minder, it would have been obvious for one of ordinary skill in the art to incorporate these features from Pallini, Burdick, and/or Minder into Rotzinger for the various benefits and/or for the art-recognized equivalent function(s) that would be provided thereby.



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atul P. Khare whose telephone number is (571)270-7608.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Atul P. Khare/Primary Examiner, Art Unit 1742